Martin Ch. J.:
The order in this case is interlocutory, and from it no appeal lies. See Enos v. Sutherland, 9 Mich. 148; Ballard v. Green, Ibid. 222. The decree of alimony vests in the wife no absolute right to the allowance, as it may be changed from time to time, and reduced or enlarged in the discretion of the Court:— Comp. L. § 3249; Rogers v. Vines, 6 Ired. 293; Wheeler v. Wheeler, 18 Ill. 39; Sheafe v. Laighton, 36 N. H. 240; Miller v. Miller, 6 Johns. Ch. 91. Whether the decree would be changed or modified depends upon the action of-the Court upon the coming in of the Commissioner’s report; and until some final action upon the report, no appeal lies.
The appeal must be dismissed, with costs.
The other Justices concurred.